DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salot et al. (US 2006/0154141).
Regarding claim 1, Salot discloses  a method of making an electrode for an energy storage system(negative electrode 7, [0048], [0021], Figs. 1A-1G), comprising: providing a material chosen from silicon([0048]), or lithium([0048]); and forming a coating of parylene on the material(parylene/aluminum/parylene type film 9, Fig. 1G, [0044]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2006/0154141) as applied to claim 1 above, and further in view of Zhou et al. (US 2013/0363101) as cited in IDS dated 5/19/21.
Regarding claim 2, Salot discloses all of the claim limitations as set forth above. Salot discloses the anode preferably comprises silicon or carbon ([0048]) but does not explicitly disclose providing a material chosen from silicon, graphene-silicon composite, carbon-sulfur, or lithium comprises coating silicon with graphene oxide and reducing the graphene oxide to form a graphene-silicon composite.
Zhou teaches an electrode for a lithium ion battery includes nanoporous silicon structures, each nanoporous silicon structure defining a multiplicity of pores, a binder, and a conductive substrate, wherein the nanoporous silicon structures are mixed with the binder to form a composition, and the composition is adhered to the conductive substrate to form the electrode([0006]).  Zhou teaches  nanoporous silicon structures are further coated (wrapped) with reduced graphene oxide, which serves as an elastic and electronically conductive substrate and promotes good dispersion of the nanoparticles([0054]). 
It would have been obvious to one of ordinary skill in the art to modify the method of Salot with providing a material chosen from silicon, graphene-silicon composite, carbon-sulfur, or lithium comprises coating silicon with graphene oxide and reducing the graphene oxide to form a graphene-silicon composite as taught by Zhou in order to serve as an elastic and electronically conductive substrate and  promote good dispersion of the particles.
Regarding claim 3, modified Salot discloses all of the claim limitations as set forth above. Modified Salot discloses the nanoporous silicon structures may be coated or combined with a carbon-containing compound, such as reduced graphene oxide (Zhou, abstract), the nanoporous silicon structures are nanoporous silicon nanowires having a length of 100 μm or less and a diameter of 100 nm or less (Zhou, [0008]) but does not explicitly disclose the graphene-silicon composite has a thickness greater than 300 nm.
It would have been obvious to one of ordinary skill in the art to provide in the method of modified Salot, the graphene-silicon composite has a thickness greater than 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).

8.	Claim(s) 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2006/0154141) as applied to claim 1 above.
Regarding claims 4 and 5, Salot discloses all of the claim limitations as set forth above. Salot discloses  providing a material chosen from silicon, graphene-silicon composite, carbon-sulfur, or lithium comprises forming nanostructured silicon ([0051]) but does not explicitly disclose having a void density of at least 20% (claim 4) and  the void density is at least 30%(claim 5).
It would have been obvious to one of ordinary skill in the art to modify the method of Salot with forming nanostructured silicon having a void density of at least 20%  and  the void density is at least 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 6, Salot discloses all of the claim limitations as set forth above. Salot discloses the anode 7 is composed of carbon nanotubes, or silicon nanowires, the contact face of the collector material 2 a and the electrode 7 comprises a catalyst for growing nanotubes or nanowires, such as for example Ni or Co ([0051]) but does not explicitly disclose the nanostructured silicon has a thickness greater than 300 nm.
It would have been obvious to one of ordinary skill in the art to modify the method of Salot with  the nanostructured silicon has a thickness greater than 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).


Regarding claim 9, Salot discloses all of the claim limitations as set forth above. Salot discloses  depositing on the second surface a thin parylene/aluminium/parylene type film 9: FIG. 1G ([0044]), the encapsulation layer 9, the purpose of which is to protect the active elements 4, 6, 7, 8 from the external environment, and specifically moisture, may be formed from polymer (such as hexamethyl disiloxane or parylene) ([0050]) but does not explicitly disclose the parylene coating has a thickness ranging from about 1 nm to about 20 nm.
It would have been obvious to one of ordinary skill in the art to provide the method of Salot with the parylene coating has a thickness ranging from about 1 nm to about 20 nm in order to protect the active elements,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
9.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2006/0154141) as applied to claims 1 and 4 above, and further in view of Uhm et al. (US 2016/0233489) as cited in IDS dated 5/19/21.
Regarding claim 7, Salot discloses all of the claim limitations as set forth above. Salot discloses silicon nanowires ([0051])  but does not explicitly disclose the nanostructured silicon has a spiral geometry.
Uhm teaches a negative electrode active material for secondary batteries having improved lifespan characteristics(abstract). Uhm teaches a negative electrode active material, for secondary batteries, including silicon (Si), and amorphous hard carbon or low-crystalline soft carbon(abstract).  Uhm teaches the silicon may have a nanowire shape([0023]).  Uhm teaches the silicon nanowire may be dispersed to a spiral structure on a surface of the amorphous hard carbon or the low-crystalline soft carbon([0024]).
It would have been obvious to one of ordinary skill in the art to modify  the nanostructured silicon of Salot with  a spiral geometry as taught by Uhm as a matter of design choice, since such a modification would have involved a mere change in the  shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  MEP 2144.04 IV.
10.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2006/0154141) as applied to claim 1 above, and further in view of de Neufville et al. (US 4,707,422) as cited in IDS dated 5/19/21.
Regarding claim 8, Salot discloses all of the claim limitations as set forth above. Salot discloses parylene ([0044]) but does not explicitly disclose the parylene is chosen from parylene N, parylene C, or parylene AF-4.
De Neufville teaches a coating for electrodes for use in electrochemical cells having an electrochemically active species and an electrolyte(abstract). De Neufville teaches the coating contains active species material and is selectively permeable allowing for the diffusion of the active species through the coating during operation of the cell while providing a substantially impervious barrier to the electrolyte(abstract).  De Neufville teaches  the coating optionally further includes a polymer layer over the active species containing coating or layer for maintaining the mechanical integrity of the active species layer(abstract). De Neufville teaches N-parylene (Example IX). 
It would have been obvious to one of ordinary skill in the art to use as the parylene of Salot, the parylene is chosen from parylene N as taught by de Neufville in order to maintain the mechanical integrity of the active species layer. 
11.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2006/0154141) as applied to claim 1 above, and further in view of Shih et al. (US 2014/0106203) as cited in IDS dated 5/19/21.
Regarding claim 10, Salot discloses all of the claim limitations as set forth above. Salot discloses further comprising: providing a current collector (2a, Fig. 1A [0025]); and  the contact face of the collector material 2 a and the electrode 7 comprises a catalyst for growing nanotubes or nanowires, such as for example Ni or Co([0051]) but does not explicitly disclose providing an adhesion promoting layer positioned between the current collector and the material chosen from silicon, graphene-silicon composite, carbon-sulfur, or lithium.
Shih teaches  lithium batteries and their structure, packaging and fabrication methods([0001]).  Shih teaches the adhesion layer is deposited on the top surface 26 of the support 24 to improve adhesion of overlying battery component layers 30(Fig. 1, [0033]).  Shih teaches the adhesion layer 34 can comprise a metal or metal compound, such as for example, aluminum, cobalt, titanium, other metals, or their alloys or compounds thereof; or a ceramic oxide such as, for example, lithium cobalt oxide([0033]).
It would have been obvious to one of ordinary skill in the art to modify the current collector of Salot with an adhesion promoting layer as taught by Shih as  obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 11, modified Salot discloses all of the claim limitations as set forth above. Modified Salot further discloses the adhesion promoting layer comprises  titanium (Shih [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724